IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-69,696-01


EX PARTE CESAR PIMENTAL, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 970D05599-210-1 IN THE 69,696-01 DISTRICT COURT
FROM EL PASO COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child and sentenced to forty-nine years' imprisonment.
	The trial court  has entered findings of fact and conclusions of law recommending that relief
be granted in this cause.  This recommendation is not supported by the record.  Specifically, the trial
court has entered findings of fact that, but for counsel's failure to present mitigating evidence at
sentencing, there was a reasonable probability of a different result.  However, this same issue was
raised and rejected at a motion for new trial hearing which was conducted by the same judge who
sentenced Applicant. (1) 
	 Therefore, based on this Court's independent review of the entire record, we deny relief.
	It is so ordered on this the 2nd day of July, 2008.


Filed: July 2, 2008
Do not publish  
1.  The trial judge who entered the findings of fact and conclusions of law in this cause was
not the judge who accepted Applicant's initial plea of guilty, sentenced the Applicant, or presided
at the hearing on the motion for new trial.